DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON under 35 USC 120 to non-provisional application # 16/795502, filed on 02/19/2020, now US PAT # 10977356, which is a CON of non – provisional application # 15/673324, filed on 08/09/2017, now US PAT # 10606993.
Information Disclosure Statement
Applicant filed NO information disclosure statement at initial time of filing for continuation of examination. 
Oath/Declaration
Applicant’s oath was filed on 03/08/2021. 
Drawings
Applicant’s drawings filed on 03/08/2021 have been inspected, and are in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 03/08/2021 has been inspected and is in compliance with MPEP 608.01. 
Claim Objections
NO objections warranted at applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th 6th or F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
As per claim 16. A computing system, comprising:

one or more processors;

memory; and

one or more programs, wherein the one or more programs are stored in the memory
and are configured for execution by the one or more processors, the one or more programs including instructions “for:

receiving, from a camera on an electronic device distinct from the computing system,
a single captured image of a user holding an identification document, wherein the single
captured image includes the user’s live face and a photograph of the user’s face in the
identification document, and

determining whether the user’s live face and the photograph of the user’s face in the
identification document meet matching criteria; and

in accordance with a determination that the user’s live face and the photograph of the
user’s face in the identification document meet the matching criteria, transmitting
authorization information for the user to the electronic device.”

As per claim 17. A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed, cause a computing system “to:

receive, from a camera on an electronic device distinct from the computing system, a single captured image of a user holding an identification document, wherein the single captured image includes the user’s live face and a photograph of the user’s face in the identification document, and

determine whether the user’s live face and the photograph of the user’s face in the identification document meet matching criteria; and

in accordance with a determination that the user’s live face and the photograph of the
user’s face in the identification document meet the matching criteria, transmit authorization information for the user to the electronic device.”

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Appropriate action required. 
Claim Rejections - 35 USC § 112
NO rejections warranted at applicant’s initial time of filing for patent.
Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim[s] 2, 4, 9, 10, 16, 17 are rejected on the ground of non-statutory double patenting as being unpatentable over claim[s] 2, 4, 9, 11, 19, 20 of U.S. Patent No. 10977356. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the subject matter of the pending application and the patent are not distinct in the following manner: an image capturing device captures image data that includes a first facial image and an image of a document that with a second facial image in a single image frame. The both the first and second image are analyzed to determine/compare if the first facial image and a second facial image match. If a match occurs, authorization information is transmitted to the image capturing device.
Also, see the table below for claim by claim comparison. 
Pending US Application # 17/195427
US PAT # 10977356
2. A computer-implemented method, comprising:

at a computing system including one or more processors and memory storing one or more programs configured for execution by the one or more processors:

receiving, from a camera on an electronic device distinct from the computing system, a single captured image of a user holding an identification document, wherein the single captured image includes the user’s live face and a photograph of the user’s face in the
identification document, and



determining whether the user’s live face and the photograph of the user’s face in the identification document meet matching criteria; and

in accordance with a determination that the user’s live face and the photograph of the user’s face in the identification document meet the matching criteria, transmitting authorization information for the user to the electronic device.

2. A computer-implemented method, comprising:

at a computing system including one or more processors and memory storing one or more programs configured for execution by the one or more processors:

receiving, from a camera on an electronic device distinct from the computing system, captured image data including:
a single captured image that includes a first facial image of a user and an image of a document that includes a second facial image of the user, and
a third facial image of the user captured at a different time from the first facial
image;

determining whether the first facial image and the second facial image meet matching criteria;


determining that the user is moving based on a comparison of the third facial image and at least the first facial image; and

in accordance with determinations that the first facial image and the second facial image meet the matching criteria and that the user is moving, transmitting authorization information for
the user to the electronic device.

4. The method of claim 2, wherein the single captured image is a frame in a video stream.

4. The method of claim 2, wherein the single captured image and the
third facial image are frames in a video stream.

9. The method of claim 6, including:
after analyzing the video stream to determine the first portion of the video stream that corresponds to the user’s live face and the second portion of the video stream that corresponds to the photograph of the user’s face in the identification document:

analyzing the first portion of the video stream to determine a first facial
position;

analyzing the second portion of the video stream to determine a second facial position;

determining whether facial position matching criteria are met by comparing the first facial position with the second facial position; and

in accordance with a determination that facial position matching criteria are not met, transmitting, to the electronic device, a facial position matching request.

9. The method of claim 5, including:
after analyzing the video stream to determine the first portion of the video stream that corresponds to the first facial image and the second portion of the video stream that corresponds
to the second facial image:


analyzing the first portion of the video stream to determine a first facial position;


analyzing the second portion of the video stream to determine a second facial position;

determining whether facial position matching criteria are met by comparing the first facial position with the second facial position;

in accordance with a determination that facial position matching criteria are not met, transmitting, to the electronic device, a facial position matching request.

10. The method of claim 2, wherein determining whether the user’s live face and the photograph of the user’s face in the identification document meet matching criteria includes at least one of:

comparing the user’s live face with a stored facial image of the user; and

comparing the photograph of the user’s face with the stored facial image.

11. The method of claim 5, wherein determining whether the first
facial image and the second facial image meet matching criteria includes at least one of:

comparing the first portion of the video stream with image data that corresponds to a stored facial image; or

comparing the second portion of the video stream with the image data that corresponds to the stored facial image.

16. A computing system, comprising:

one or more processors;

memory; and

one or more programs, wherein the one or more programs are stored in the memory
and are configured for execution by the one or more processors, the one or more programs including instructions for:

receiving, from a camera on an electronic device distinct from the computing system, a single captured image of a user holding an identification document, wherein the single captured image includes the user’s live face and a photograph of the user’s face in the identification document, and



determining whether the user’s live face and the photograph of the user’s face in the identification document meet matching criteria; and







in accordance with a determination that the user’s live face and the photograph of the user’s face in the identification document meet the matching criteria, transmitting authorization information for the user to the electronic device.

19. A computing system, comprising:

one or more processors;

memory; and

one or more programs, wherein the one or more programs are stored in the memory and are configured for execution by the one or more processors, the one or more programs including instructions for:


receiving, from a camera on an electronic device distinct from the computing system, captured image data including:

a single captured image that includes a first facial image of a user and an image of a document that includes a second facial image of the user, and
a third facial image of the user captured at a different time from the first facial image;

determining whether the first facial image and the second facial image meet matching criteria;



determining that the user is moving based on a comparison of the third facial image and at least the first facial image; and

in accordance with determinations that the first facial image and the second facial image meet the matching criteria and that the user is moving, transmitting authorization information for the user to the electronic device.

17. A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed, cause a computing system to:


receive, from a camera on an electronic device distinct from the computing system, a single captured image of a user holding an identification document, wherein the single captured image includes the user’s live face and a photograph of the user’s face in the
identification document, and



determine whether the user’s live face and the photograph of the user’s face in the identification document meet matching criteria; and




in accordance with a determination that the user’s live face and the photograph of the user’s face in the identification document meet the matching criteria, transmit authorization information for the user to the electronic device.

20. A non-transitory computer readable storage medium storing one
or more programs, the one or more programs comprising instructions, which when executed, cause a computing system to:



receive, from a camera on an electronic device distinct from the computing system, captured image data including:
a single captured image that includes a first facial image of a user and an image of a document that includes a second facial image of the user, and
a third facial image of the user captured at a different time from the first facial
image;

determine whether the first facial image and the second facial image meet matching criteria;

determine that the user is moving based on a comparison of the third facial image and at least the first facial image; and

in accordance with determinations that the first facial image and the second facial image meet the matching criteria and that the user is moving, transmit authorization information for the user to the electronic device.



Claim[s] 2, 9 – 17 are rejected on the ground of non-statutory double patenting as being unpatentable over claim[s] 1, 9 – 11, 13 – 16, 27, 30 of U.S. Patent No. 10606993. Although the claims at issue are not identical, they are not patentably distinct from each other because both the subject matter of the pending application and the patent are not distinct in the following manner: an image capturing device captures image data that includes a first facial image and an image of a document that with a second facial image in a single image frame. The both the first and second image are analyzed to determine/compare if the first facial image and a second facial image match. If a match occurs, authorization information is transmitted to the image capturing device.
Also, see the table below for claim by claim comparison. 
Pending US Application # 17/195427
US PAT # 10606993
2. A computer-implemented method, comprising:

at a computing system including one or more processors and memory storing one or more programs configured for execution by the one or more processors:

receiving, from a camera on an electronic device distinct from the computing system, a single captured image of a user holding an identification document, wherein the single captured image includes the user’s live face and a photograph of the user’s face in the
identification document, and





















determining whether the user’s live face and the photograph of the user’s face in the identification document meet matching criteria; and













in accordance with a determination that the user’s live face and the photograph of the user’s face in the identification document meet the matching criteria, transmitting authorization information for the user to the electronic device.

1. A computer-implemented method, comprising:

at a computing system including one or more processors and memory storing one or more programs configured for execution by the one or more processors:

receiving, from an image capturing device, a single captured image that includes:

a first facial image of a user, 
an image of a document that includes a second facial image, and

a third facial image captured at a first time that is different from a second time at
which at least one other facial image is captured;


wherein the first facial image and the image of the document that includes the
second facial image are included in a single image frame;

analyzing the single captured image to determine:

a first portion of the single captured image that corresponds to the first facial
image, and

a second portion of the single captured image that corresponds to the second
facial image;

determining whether the first facial image and the second facial image meet matching criteria by comparing the first portion of the single captured image with the second portion of the single captured image;

determining that a facial feature of the third facial image and a corresponding facial feature of the at least one other facial image meet movement criteria by comparing the facial feature of the third facial image with the corresponding facial feature of the at least one other facial image;

in accordance with a determination that the first facial image and the second facial image meet the matching criteria and in accordance with a determination that the facial feature of the third facial image and the corresponding facial feature of the at least one other facial image meet the movement criteria, transmitting authorization information to the image capturing device that includes an indication that the movement criteria are met; and

in accordance with a determination that the first facial image and the second facial image do not meet the matching criteria, transmitting, to the image capturing device, a facial position
adjustment request.

9. The method of claim 6, including:

after analyzing the video stream to determine the first portion of the video stream that corresponds to the user’s live face and the second portion of the video stream that corresponds to the photograph of the user’s face in the identification document;

analyzing the first portion of the video stream to determine a first facial
position;


analyzing the second portion of the video stream to determine a second facial position;

determining whether facial position matching criteria are met by comparing the first facial position with the second facial position; and


in accordance with a determination that facial position matching criteria are not met, transmitting, to the electronic device, a facial position matching request.

9. The method of claim 1, including:

after analyzing the single captured image to determine the first portion of the single captured image that corresponds to the first facial image and the second portion of the single captured image that corresponds to the second facial image;

analyzing the second portion of the single captured image to determine a second facial position;







determining whether the second facial position meets facial position criteria that correspond to the document;

in accordance with a determination that the facial position criteria that correspond
to the document are not met, transmitting, to the image capturing device, the facial position adjustment request; and

in accordance with a determination that the facial position criteria that correspond
to the document are met, forgoing transmitting, to the image capturing device, the facial position
adjustment request.

10. The method of claim 2, wherein determining whether the user’s live face and the photograph of the user’s face in the identification document meet matching criteria includes at least one of:

comparing the user’s live face with a stored facial image of the user; and

comparing the photograph of the user’s face with the stored facial image.

10. The method of claim 1, wherein determining whether the first facial image and the second facial image meet matching criteria includes at least one of:


 comparing the first portion of the single captured image with image data that corresponds to a stored facial image; or

comparing the second portion of the single captured image with image data that corresponds to the stored facial image.

11. The method of claim 2, including, in accordance with a determination that the user’s live face and the photograph of the user’s face in the identification document do not meet the matching criteria, transmitting authorization denial information to the electronic device.

11. The method of claim 1, including, in accordance with a determination that the first facial image and the second facial image do not meet the matching criteria, transmitting authorization denial information to the image capturing device.

12. The method of claim 2, including:


prior to receiving the single captured image:



receiving an authorization request from the electronic device via a first
network;


determining whether the first network meets image validation criteria; and

in accordance with a determination that the first network meets the image
validation criteria, transmitting a request to the electronic device for the single captured image.

13. The method of claim 1, including:

prior to receiving the single captured image that includes the first facial image and the image of the document that includes the second facial image:

receiving an authorization request from the image capturing device via a first
network;


determining whether the first network meets image validation criteria;

in accordance with a determination that the first network meets the image
validation criteria, transmitting a request for the single captured image that includes the first facial image and the image of the document that includes the second facial image; and

in accordance with a determination that the first network does not meet the image
validation criteria, forgoing transmitting the request for the single captured image that includes the first facial image and the image of the document that includes the second facial image.

13. The method of claim 12, wherein determining whether the first network meets image validation criteria includes accessing a stored value to determine whether a previous authorization of a received request occurred.

14. The method of claim 13, wherein determining whether the first network meets image validation criteria includes accessing a stored value to determine whether a previous
authorization of a received request occurred.

14. The method of claim 12, including, 

in accordance with a determination that the first network does not meet the image validation criteria, transmitting a request for alternative authentication data.

15. The method of claim 13, including: 

in accordance with a determination that the first network does not meet the image validation criteria, transmitting a request for alternative authentication data.

15. The method of claim 12, including,

receiving an authorization request from the electronic device via a second network; and


in response to receiving the authorization request from the electronic device via the
second network, forgoing transmitting the request for the single captured image.

16. The method of claim 13, including,

receiving an authorization request from the image capturing device via a second network; and


in response to receiving the authorization request from the image capturing device via the second network, forgoing transmitting the request for the single captured image that includes the
first facial image and the image of the document that includes the second facial image.

16. A computing system, comprising:

one or more processors;

memory; and

one or more programs, wherein the one or more programs are stored in the memory
and are configured for execution by the one or more processors, the one or more programs including instructions for:

receiving, from a camera on an electronic device distinct from the computing system, a single captured image of a user holding an identification document, wherein the single captured image includes the user’s live face and a photograph of the user’s face in the
identification document, and

determining whether the user’s live face and the photograph of the user’s face in the identification document meet matching criteria; and






















in accordance with a determination that the user’s live face and the photograph of the user’s face in the identification document meet the matching criteria, transmitting
authorization information for the user to the electronic device.

27. A system, comprising:

one or more processors;

memory; and

one or more programs, wherein the one or more programs are stored in the memory and are configured for execution by the one or more processors, the one or more programs including instructions for:

receiving, from an image capturing device, a single captured image that includes:

a first facial image of a user, 
an image of a document that includes a second facial image, and

a third facial image captured at a first time that is different from a second
time at which at least one other facial image is captured;

wherein the first facial image and the image of the document that includes
the second facial image are included in a single image frame;

analyzing the single captured image to determine:

a first portion of the single captured image that corresponds to the first
facial image, and
a second portion of the single captured image that corresponds to the
second facial image;

determining that a facial feature of the third facial image and a corresponding
facial feature of the at least one other facial image meet movement criteria by comparing the facial feature of the third facial image with the corresponding facial feature of the at least one
other facial image:

in accordance with a determination that the first facial image and the second facial image meet the matching criteria and in accordance with a determination that the facial feature of the third facial image and the corresponding facial feature of the at least one other facial image meet
the movement criteria, transmitting authorization information to the image capturing device that
includes an indication that the movement criteria are met; and

in accordance with a determination that the first facial image and the second facial image do not meet the matching criteria, transmitting, to the image capturing device, a facial position adjustment request.

17. A non-transitory computer readable storage medium storing one or more
programs, the one or more programs comprising instructions, which when executed, cause a computing system to:


receive, from a camera on an electronic device distinct from the computing system, a single captured image of a user holding an identification document, wherein the single captured image includes the user’s live face and a photograph of the user’s face in the
identification document, and























determine whether the user’s live face and the photograph of the user’s face in the identification document meet matching criteria; and





in accordance with a determination that the user’s live face and the photograph of the user’s face in the identification document meet the matching criteria, transmit authorization information for the user to the electronic device.

30. A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed, cause a device to:


receive, from an image capturing device, a single captured image that includes:

a first facial image of a user, 
an image of a document that includes a second facial image, and



a third facial image captured at a first time that is different from a second time at
which at least one other facial image is captured;

wherein the first facial image and the image of the document that includes the second facial image are included in a single image frame;

analyze the single captured image to determine:

a first portion of the single captured image that corresponds to the first facial image, and

a second portion of the single captured image that corresponds to the second
facial image;

determine that a facial feature of the third facial image and a corresponding facial feature of the at least one other facial image meet movement criteria by comparing the facial feature of
the third facial image with the corresponding facial feature of the at least one other facial image;

in accordance with a determination that the first facial image and the second facial image meet the matching criteria and in accordance with a determination that the facial feature of the third facial image and the corresponding facial feature of the at least one other facial image meet the movement criteria, transmit authorization information to the image capturing device that includes an indication that the movement criteria are met; and

in accordance with a determination that the first facial image and the second facial image do not meet the matching criteria, transmit, to the image capturing device, a facial position adjustment request.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 16, 17 is/are rejected under 35 U.S.C. 102[a1] as being taught by Grossemy et al. [US PGPUB # 2015/0319170]
As per claim 2. Grossemy does teach a computer-implemented method [Grossemy, paragraph 0054, Described herein are computer implemented frameworks and methodologies for enabling identification verification in an online environment. Embodiments of the invention have been particularly developed to enable Internet users to have their identities verified by a central authority, and use that verification in the context of later online interactions], comprising:
	at a computing system including one or more processors and memory storing one or more programs configured for execution by the one or more processors [Grossemy, paragraph 0037, One embodiment provides a non-transitive carrier medium for carrying computer executable code that, when executed on a processor, causes the processor to perform a method as described herein]:
	receiving, from a camera on an electronic device distinct from the computing system [Grossemy, paragraph: 0121, lines 8 – 10, A webcam capture is then coordinated at 223, whereby a point-in-time image (or set of images) are captured by way of an image capture device [i.e. applicant’s a camera on an electronic device] provided by (or coupled to) a device [i.e. applicant’s computing system] operated by the user partaking in process 203], a single captured image of a user holding an identification document [Grossemy, Figure # 6B], wherein the single captured image includes the user’s live face [Grossemy, paragraph 0021, lines 6 – 7, and an image  extracted from a live capture device] and a photograph of the user’s face in the identification document [paragraph 0021, lines 5 – 6, an image extracted from an identification document], and 
	determining whether the user’s live face and the photograph of the user’s face in the identification document meet matching criteria [Grossemy, paragraph 0021, lines 2 – 7, second verification module configured to seek verification of the one or more biometrically verifiable identification details includes performing facial image comparison between an image extracted from an identification document and image extracted from a live capture device]; and
	in accordance with a determination that the user’s live face and the photograph of the user’s face in the identification document meet the matching criteria, transmitting authorization information for the user to the electronic device [Grossemy, paragraph: 0100, lines 10 – 14, That is, once biometric face identification has been performed and matched with an extracted picture from a presented identification document [i.e. applicant’s in accordance with a determination that the user’s live face and the photograph of the user’s face in the identification document meet the matching criteria], the voice biometric enrollment may then be completed to allow a verified user to authenticate their identity with their voice. Then at paragraph: 0010, lines 3 – 14, Once a user identity is verified through the processes disclosed herein, the system may request that the user record their voice and the voice is then stored within the user profile [i.e. applicant’s transmit authorization information for the user to the electronic device].].

As per system claim 16 that includes the same or similar claim limitations as method claim 2, and is similarly rejected. 

***The examiner further notes that applicant’s recited “one or more processors,” “programs,” and memory,” are taught by the prior art of Grossemy at paragraph: 0152


As per non – transitory computer readable storage medium claim 17 that includes the same or similar claim limitations as method claim # 1, and is similarly rejected. 

****The examiner notes that applicant’s recited: “non - transitory computer readable
storage medium,” and “one or more programs comprising instructions,” are taught by Grossemy at paragraph: 0151, lines 7 - 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 2, 4, 10 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossemy et al. [US PGPUB # 2015/0319170] in view of Slaby et al. [US PGPUB # 2015/00467711]
As per claim 2. Grossemy does teach a computer-implemented method [Grossemy, paragraph 0054, Described herein are computer implemented frameworks and methodologies for enabling identification verification in an online environment. Embodiments of the invention have been particularly developed to enable Internet users to have their identities verified by a central authority, and use that verification in the context of later online interactions], comprising:
	at a computing system including one or more processors and memory storing one or more programs configured for execution by the one or more processors [Grossemy, paragraph 0037, One embodiment provides a non-transitive carrier medium for carrying computer executable code that, when executed on a processor, causes the processor to perform a method as described herein]:
	receiving, from a camera on an electronic device distinct from the computing system [Grossemy, paragraph: 0121, lines 8 – 10, A webcam capture is then coordinated at 223, whereby a point-in-time image (or set of images) are captured by way of an image capture device [i.e. applicant’s a camera on an electronic device] provided by (or coupled to) a device [i.e. applicant’s computing system] operated by the user partaking in process 203], a single captured image of a user holding an identification document [Grossemy, Figure # 6B], wherein the single captured image includes the user’s live face [Grossemy, paragraph 0021, lines 6 – 7, and an image  extracted from a live capture device] and a photograph of the user’s face in the identification document [paragraph 0021, lines 5 – 6, an image extracted from an identification document], and 
	determining whether the user’s live face and the photograph of the user’s face in the identification document meet matching criteria [Grossemy, paragraph 0021, lines 2 – 7, second verification module configured to seek verification of the one or more biometrically verifiable identification details includes performing facial image comparison between an image extracted from an identification document and image extracted from a live capture device].
	Grossemy does not teach clearly the claim limitation of “and in accordance with a determination that the user’s live face and the photograph of the user’s face in the identification document meet the matching criteria, transmitting authorization information for the user to the electronic device.”
However, Slaby does teach and in accordance with a determination that the user’s live face and the photograph of the user’s face in the identification document meet the matching criteria, transmitting authorization information for the user to the electronic device [Figure 3 11, step 1118  and paragraph 0099, lines 14 – 18, In response to determining in decision block 1106 that user is authenticated based upon the comparison of the received biometric input against the clearinghouse biometric verification input/s, the method 1000 includes generating a certification token in block 1108. Then at paragraph 0102, At block 1118, method 1100 includes transmitting the certification token [i.e. authorization information] to the communication device [i.e. applicant’s image capturing device] for inclusion in the message being transmitted by the communication device to the recipient device. Method 1100 then ends].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Grossemy and Slaby in order for the enabling of identification verification of a user by a central authority in an transaction based on-line environment of Grossemy, to include multi-modal identity verification based on the type of transaction of Slaby. This would allow for the central authority to verify the user according to the details of the transaction by choosing the appropriate verification procedure. See paragraph 0022, lines 13 – 23 of Slaby.  
As per claim 4. Grossemy as modified does teach the method of claim 2, wherein the single captured image is a frame in a video stream [Slaby, paragraph 0083, lines 1 – 8, Similarly, the contextual information 831 can provide a level of validation via an image or video taken with a front-facing imager of the communication device 800. In the case of a video capture, the user 802 could furthermore be shown a random phrase to speak so the phrase can be viewed with the video on the recipient device to make it more difficult to pre-record the video and spoof the system].
As per claim 10. Grossemy does teach the method of claim 2, wherein determining whether the user’s live face and the photograph of the user’s face in the identification document meet matching criteria includes at least one of:

	comparing the user’s live face with a stored facial image of the user [Grossemy, paragraphs: 0027 - 0030]; and

	comparing the photograph of the user’s face with the stored facial image [Grossemy, paragraphs: 0027 - 0030].


As per claim 11. Grossemy as modified does teach the method of claim 2, including, in accordance with a determination that the user’s live face and the photograph of the user’s face in the identification document do not meet the matching criteria, transmitting authorization denial information to the electronic device [Slaby, Figure # 5,  and paragraph 0071, lines 2 – 5, Based upon a determination in decision block 540 that the user was not authenticated, the message can be held and an indication of authentication failure provided to the user (block 534) [i.e. applicant’s capturing device]].
As per claim 12. Grossemy as modified does teach the method of claim 2, including:

	prior to receiving the single captured image, receiving an authorization request from the electronic device via a first network [Slaby, paragraph: 0020, FIG. 11 is a flow chart of a method by which a clearinghouse is utilized to authenticate a user of a communication device prior to transmitting messages originating from the communication device, according to one embodiment];

	determining whether the first network meets image validation criteria [Slaby, paragraph: 0020, FIG. 11 is a flow chart of a method by which a clearinghouse is utilized to authenticate a user [i.e. applicant’s first network meets image validation criteria] of a communication device prior to transmitting messages originating from the communication device, according to one embodiment]; and

	in accordance with a determination that the first network meets the image
validation criteria, transmitting a request to the electronic device for the single captured image [Grossemy, paragraph 0021, lines 6 – 7, and an image extracted from a live capture device. Then further of Grossemy, at paragraph 0021, lines 5 – 6, an image extracted from an identification document].

As per claim 13. Grossemy as modified does teach the method of claim 12, wherein determining whether the first network meets image validation criteria includes accessing a stored value to determine whether a previous authorization of a received request occurred [Slaby, paragraph: 0020, FIG. 11 is a flow chart of a method by which a clearinghouse is utilized to authenticate a user [i.e. applicant’s first network meets image validation criteria] of a communication device prior to transmitting messages originating from the communication device, according to one embodiment].

As per claim 14. Grossemy as modified does teach the method of claim 12, including, in accordance with a determination that the first network does not meet the image validation criteria, transmitting a request for alternative authentication data [Slaby, Figure # 5B, and  paragraph: 0068, lines 10 – 14, Based upon a determination in decision block 532 that the response time has lapsed without receiving an authenticated biometric input, transmission of the draft message can be withheld and the user can be notified of the authentication failure (block 534). Then at paragraph: 0069, In response to determining in decision block 530 that the requested biometric input was received, a further determination can be made whether another biometric input is required (decision block 536). When another biometric input is required in block 536, the user can be prompted again to input the specific second biometric information by returning to block 528.].

As per claim 15. Grossemy as modified does teach the method of claim 12, including, receiving an authorization request from the electronic device via a second network [Slaby, paragraph: 0026, lines 6 – 9, One aspect of the present disclosure involves extending this authentication capability to provide a level of identity verification for users engaged in social or business interactions across a wide variety of digital domains]; and 
	in response to receiving the authorization request from the electronic device via the second network, forgoing transmitting the request for the single captured image [Slaby, Figure # 5B, and paragraph: 0071, lines 2 – 5, Based upon a determination in decision block 540 that the user was not authenticated, the message can be held and an indication of authentication failure provided to the user (block 534).].

As per system claim 16 that includes the same or similar claim limitations as method claim 2, and is similarly rejected. 

***The examiner further notes that applicant’s recited “one or more processors,” “programs,” and memory,” are taught by the prior art of Grossemy at paragraph: 0152


As per non – transitory computer readable storage medium claim 17 that includes the same or similar claim limitations as method claim # 1, and is similarly rejected. 

****The examiner notes that applicant’s recited: “non - transitory computer readable
storage medium,” and “one or more programs comprising instructions,” are taught by Grossemy at paragraph: 0151, lines 7 - 31.

Claim[s] 3, 5 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossemy et al. [US PGPUB # 2015/0319170] in view of Slaby et al. [US PGPUB # 2015/0046711] as applied in the rejection of claim # 2 above, further in view of Uchida et al. [US PGPUB # 2009/0092294]

As per claim 3. Grossemy and Slaby do teach what is taught in the rejection of claim 2 above. 
	Although Slaby does teach the method of claim 2, further comprising, in accordance with a determination that the user’s live face and the photograph of the user’s face in the identification document do not meet the matching criteria [Slaby, Figure # 5, and paragraph 0071, lines 2 – 5, Based upon a determination in decision block 540 that the user was not authenticated, the message can be held and an indication of authentication failure provided to the user (block 534)]. 

	Grossemy and Slaby do not teach clearly teach “transmitting, to the electronic device, a facial position adjustment request.” 

	However, Uchida does teach transmitting, to the electronic device, a facial position adjustment request [Uchida, Figure # 2, and paragraph 0037, lines 1 – 11,  The difference determining unit 7 performs a position adjustment process for compensating for the relative movement between the camera and the face on a plurality of frames of face images, cuts out a face image portion from the frame, and determines the similarity between the plurality of frames with regard to the center of the face image including the eyes, the nose, and the mouth (S211). If a cumulative value of similarity scores including detailed portions of the images between the frames, particularly, the positions of the eyeball of the eye is larger than a threshold value, it is determined that a still picture, such as a photograph, is presented].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claim invention to combine the teachings of Grossemy as modified and Uchida in order for the enabling of identification verification of a user by a central authority in a transaction based on-line environment of Grossemy as modified, to include requiring the entry of displayed code and facial verification based on movement of the users face while entering the code of Uchida. This would allow prevention of any unauthorized user passing off likeness of an authorized user artificially. See paragraphs 0014, 0013 of Uchida.
As per claim 5. Grossemy as modified does teach the method of claim 4, further including determining whether the user’s live face meets liveness criteria [Grossemy, paragraph: 0104, In some embodiments a manual intervention process is incorporated into user registration, for example, whereby a human operator interacts with the VID user (optionally via live video chat), for example, to complete verification steps which cannot be reliably automated by system 100. In such cases database 170 may include data indicative of partial registrations (i.e. registrations which have been commenced, but for which a VID certificate is yet to be issued). Where at paragraph: 0021, One embodiment provides a computer implemented method wherein operating a second verification module configured to seek verification of the one or more biometrically verifiable identification details includes performing facial image comparison between an image extracted from an identification document and an image extracted from a live capture device.], wherein the authorization information for the user is transmitted to the electronic device further in accordance with a determination that the user’s live face meets the liveness criteria [Slaby, Figure 3 11, step 1118  and paragraph 0099, lines 14 – 18, In response to determining in decision block 1106 that user is authenticated based upon the comparison of the received biometric input against the clearinghouse biometric verification input/s, the method 1000 includes generating a certification token in block 1108. Then at paragraph 0102, At block 1118, method 1100 includes transmitting the certification token [i.e. authorization information] to the communication device [i.e. applicant’s image capturing device] for inclusion in the message being transmitted by the communication device to the recipient device. Method 1100 then ends ].
As per claim 6. Grossemy as modified does teach the method of claim 4, further comprising:
	analyzing the video stream [Grossemy, paragraph: 0104, In some embodiments a manual intervention process is incorporated into user registration, for example, whereby a human operator interacts with the VID user (optionally via live video chat), for example, to complete verification steps which cannot be reliably automated by system 100. In such cases database 170 may include data indicative of partial registrations (i.e. registrations which have been commenced, but for which a VID certificate is yet to be issued)] to determine:
	a first portion of the single captured image that corresponds to the user’s live face [Grossemy, paragraph: 0021, One embodiment provides a computer implemented method wherein operating a second verification module configured to seek verification of the one or more biometrically verifiable identification details includes performing facial image comparison between an image extracted from an identification document and an image extracted from a live capture device.]; and
	a second portion of the video stream that corresponds to the photograph of the user’s face in the identification document [Uchida, Figure # 2, and paragraph 0037, lines 1 – 11,  The difference determining unit 7 performs a position adjustment process for compensating for the relative movement between the camera and the face on a plurality of frames of face images [i.e. applicant’s first and second facial images], cuts out a face image portion from the frame, and determines the similarity between the plurality of frames [i.e. applicant’s first portion of first image, and second portion of a second image] with regard to the center of the face image including the eyes, the nose, and the mouth (S211).].

As per claim 7. Grossemy as modified does teach the method of claim 6, further including generating the first portion of the video stream [Slaby, paragraph: 0083, lines 1 – 8, video] by compositing a plurality of respective portions of respective image frames from the video stream that correspond to the user’s live face [Uchida, Figure # 2, and paragraph 0037, lines 1 – 11,  The difference determining unit 7 performs a position adjustment process for compensating for the relative movement between the camera and the face on a plurality of frames of face images [i.e. applicant’s first and second facial images], cuts out a face image portion from the frame, and determines the similarity between the plurality of frames [i.e. applicant’s first portion of first image, and second portion of a second image] with regard to the center of the face image including the eyes, the nose, and the mouth (S211).].

As per claim 8. Grossemy as modified does teach the method of claim 6, wherein analyzing the video stream to determine the first portion of the video stream [Grossemy, paragraph: 0104, In some embodiments a manual intervention process is incorporated into user registration, for example, whereby a human operator interacts with the VID user (optionally via live video chat), for example, to complete verification steps which cannot be reliably automated by system 100. In such cases database 170 may include data indicative of partial registrations (i.e. registrations which have been commenced, but for which a VID certificate is yet to be issued)] that corresponds to the user’s live face [Grossemy, paragraph: 0021, One embodiment provides a computer implemented method wherein operating a second verification module configured to seek verification of the one or more biometrically verifiable identification details includes performing facial image comparison between an image extracted from an identification document and an image extracted from a live capture device.] includes selecting, using the second portion of the video stream that corresponds to the photograph of the user’s face in the identification document [Uchida, Figure # 2, and paragraph 0037, lines 1 – 11,  The difference determining unit 7 performs a position adjustment process for compensating for the relative movement between the camera and the face on a plurality of frames of face images [i.e. applicant’s first and second facial images], cuts out a face image portion from the frame, and determines the similarity between the plurality of frames [i.e. applicant’s first portion of first image, and second portion of a second image] with regard to the center of the face image including the eyes, the nose, and the mouth (S211).], a respective portion of a respective image frame that corresponds to the user’s live face [Grossemy, paragraph: 0021, One embodiment provides a computer implemented method wherein operating a second verification module configured to seek verification of the one or more biometrically verifiable identification details includes performing facial image comparison between an image extracted from an identification document and an image extracted from a live capture device.].

As per claim 9. Grossemy as modified does teach the method of claim 6, including:
	after analyzing the video stream [Slaby, paragraph: 0083, lines 1 – 8, video taken] to determine the first portion of the video stream that corresponds to the user’s live face and the second portion of the video stream that corresponds to the photograph of the user’s face in the identification document [Uchida, Figure # 2, and paragraph 0037, lines 1 – 11,  The difference determining unit 7 performs a position adjustment process for compensating for the relative movement between the camera and the face on a plurality of frames of face images [i.e. applicant’s first and second facial images], cuts out a face image portion from the frame, and determines the similarity between the plurality of frames [i.e. applicant’s first portion of first image, and second portion of a second image] with regard to the center of the face image including the eyes, the nose, and the mouth (S211).];
	analyzing the first portion of the video stream to determine a first facial position [Uchida, Figure # 2, and paragraph 0037, lines 1 – 11, The difference determining unit 7 performs a position adjustment process for compensating for the relative movement between the camera and the face on a plurality of frames of face images [i.e. applicant’s first and second facial images], cuts out a face image portion from the frame];
	analyzing the second portion of the video stream to determine a second facial position [Uchida, Figure # 2, and paragraph: 0037, lines 1 – 11, cuts out a face image portion from the frame, and determines the similarity between the plurality of frames with regard to the center of the face image including the eyes, the nose, and the mouth (S211) [i.e. applicant’s second portion]. If a cumulative value of similarity scores including detailed portions of the images between the frames, particularly, the positions [i.e. applicant’s second facial position] of the eyeball of the eye is larger than a threshold value, it is determined that a still picture, such as a photograph, is presented];
	determining whether facial position matching criteria are met by comparing the first facial position with the second facial position [Grossemy, paragraph 0099, lines 6 — 7, which are verified against a photo on a digitally transmitted copy of a photo ID document (for example, a government issued photo ID) or from a photo obtained from one of sources 130]; and 
	in accordance with a determination that facial position matching criteria are not met [Grossemy, Figure #2B, steps 224, 225 — verify/reject, and paragraph: 0099, lines 6 — 7, which are verified against a photo on a digitally transmitted copy of a photo ID document (for example, a government issued photo ID) or from a photo obtained from one of sources 130], transmitting, to the electronic device, a facial position matching request [Uchida, Figure # 2, and paragraph 0037, lines 1-11, The difference determining unit 7 performs a position adjustment process for compensating for the relative movement between the camera and the face on a plurality of frames of face images, cuts out a face image portion from the frame, and determines the similarity between the plurality of frames with regard to the center of the face image including the eyes, the nose, and the mouth (S211). If a cumulative value of similarity scores including detailed portions of the images between the frames, particularly, the positions of the eyeball of the eye is larger than a threshold value, it is determined that a still picture, such as a photograph, is presented].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tussy et al., who does teach generating a digital ID comprising capturing one or more user images of user's face, transmitting the one or more user images or data derived therefrom to a verification server and determining if the one or more images represent a live person. Capturing an ID image of a photo identification for the user and transmitting the ID image to the verification sever. Comparing at least one of the one or more user images or data derived therefrom to the image of the user on the photo identification to determine if user in the one or more user images is the same person as the image on the photo identification. Responsive to a match from the comparing and a determination that a live person was captured in the one or more user images, generating a user digital ID and transmitting the user digital ID to the user.
Also, Hagen et al., who does teach receiving first photograph of identification document by processor. A first human face is extracted. The first human face and a first region border are displayed through user interface. A camera is activated. A second human face is detected in video stream. The second human face and second region border are displayed. The user is instructed to mount second human face on first. The first region border coinciding with second region border is determined. A second photograph of second human face is captured.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434